Bigelow, C. J.
The evidence did not warrant a finding that the defendant was evicted from the premises. On the contrary, it appeared that he continued to use and occupy them after the *422doing of the acts of the plaintiffs, which were relied on to prove an eviction. For this use and occupation he was liable in assumpsit for such sum as his beneficial enjoyment of the estob was worth. On this point the instructions were right. Fitch burg Cotton Manuf. Corp. v. Melven, 15 Mass. 268, 270. Morrison v. Chadwick, 7 C. B. 266, 283. 3 Cruise Dig. (Greenl ed.) tit. xxv iii. c. 3, § 1, note. Exceptions overruled.